

AMENDED AND RESTATED
CREDIT AGREEMENT




THIS CREDIT AGREEMENT (as amended, amended and restated, modified or otherwise
supplemented from time to time, this “Agreement”) is entered into as of May 15,
2015, by and between PLANTRONICS, INC., a Delaware corporation (“Borrower”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).


RECITALS


A.    Borrower and Bank are parties to a Credit Agreement dated as of May 9,
2011, as amended by the First Amendment to Credit Agreement dated as of June 11,
2012, the Second Amendment to Credit Agreement dated as of July 26, 2012, the
Third Amendment to Credit Agreement dated as of May 3, 2013, the Fourth
Amendment to Credit Agreement dated as of January 1, 2014, the Fifth Amendment
to Credit Agreement dated as of January 22, 2015, and the Sixth Amendment to
Credit Agreement dated as of March 10, 2015 (the “Prior Credit Agreement”). As
of the date hereof, the aggregate outstanding principal amount of advances made
by Bank to Borrower under the Prior Credit Agreement is $150,600,000.


B.    Borrower has requested refinancing of the indebtedness under the Prior
Credit Agreement. Bank is willing to provide the refinancing on the terms and
conditions of this Agreement.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:


ARTICLE I
DEFINITIONS; INTERPRETATION


SECTION 1.1.    DEFINITIONS. As used in this Agreement and unless otherwise
expressly indicated, or unless the context clearly requires otherwise, the
following terms shall have the following meanings:


“AAA” has the meaning ascribed thereto in Section 8.11(b) hereof.


“Acquired Business” means the entity or assets acquired by Borrower in an
Acquisition, whether before or after the date of this Agreement.


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of more than 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or (c) a
merger or consolidation or any other combination with another Person (provided
that if Borrower is a constituent party to such merger or consolidation,
Borrower is the surviving entity).


“Attributable Debt” means, as of any date of determination, in respect of any
lease of any Person required to be classified and accounted for as a capital
lease on a balance sheet of such Person under GAAP, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP.





--------------------------------------------------------------------------------



“Bankruptcy Code” means the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, San Francisco, California.


“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount of such obligations, determined in
accordance with GAAP.


“Cash Equivalents” means, as to any Person: (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (but only so long as the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
twelve months from the date of acquisition; (b) securities issued by any state
of the United States or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than twelve months
from the date of acquisition and having one of the two highest ratings from
either S&P or Moody’s; (c) domestic and Eurodollar certificates of deposit, time
or demand deposits or bankers’ acceptances maturing within twelve months after
the date of acquisition issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by: (i) the Bank; or (ii) any commercial bank
organized under the laws of the United States or any state thereof or the
District of Columbia having combined capital and surplus of not less than
$250,000,000; or (iii) any commercial bank organized under the laws of a country
outside the United States having combined capital and surplus of not less than
$250,000,000; (d) repurchase obligations with a term of not more than thirty
days for underlying securities of the types described in clause (a) and (b) of
this definition entered into with any bank meeting the qualifications specified
in clause (c) of this definition; (e) commercial paper issued by the parent
corporation of Bank or any commercial bank (provided that the parent corporation
and the bank are both incorporated in the United States) having capital and
surplus in excess of $250,000,000 and commercial paper issued by any Person
incorporated in the United States, which commercial paper is rated at least A‑1
or the equivalent thereof by S&P or at least P‑1 or the equivalent thereof by
Moody’s, and in each case maturing not more than ninety days after the date of
acquisition by such Person; and (f) investments in money market funds
substantially all the assets of which are composed of securities of the types
described in clauses (a) through (e) of this definition.


“Closing Date” has the meaning ascribed thereto in Section 4.1 hereof.


“Code” means the Internal Revenue Code of 1986, as amended.


“Commitment” means, at any time any determination thereof is to be made, Bank’s
obligation to make advances to Borrower under the Line of Credit; all in an
aggregate principal amount at any one time outstanding not to exceed One Hundred
Million Dollars ($100,000,000.00).


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of notice, the passage of time, or both, would constitute
an Event of Default.


“Disclosure Letter” means the disclosure letter, dated as of May 15, 2015,
delivered by Borrower to Bank.



- 2 -



--------------------------------------------------------------------------------



“Domestic Subsidiary” of a Person means any Subsidiary of such Person that is
not a Foreign Subsidiary of such Person.


“EBITDA” means, for any period, for Borrower and its Subsidiaries on a
consolidated basis, determined in accordance with GAAP, the sum of: (a) the net
income (or net loss) for such period; plus (b) all amounts treated as expenses
for such period for depreciation, interest and amortization (including, without
limitation, the amortization of intangibles of any kind), but in each case only
to the extent included in the determination of such net income (or net loss);
plus (c) all charges for foreign, federal, state and local taxes for such period
on or measured by income, but in each case only to the extent included in the
determination of such net income (or net loss); plus (d) all non-cash expenses
or charges for stock compensation for directors, officers, employees and
consultants for such period, but in each case only to the extent included in the
determination of such net income (or net loss) and to the extent such non-cash
expenses or charges are not reserved for cash charges to be taken in the future;
provided that net income (or net loss) shall be computed for all of the
foregoing purposes without giving effect to extraordinary gains or extraordinary
losses; plus (e) non-cash losses, charges or expenses (except to the extent that
such non-cash charges or expenses occur in the ordinary course of business and
are reserved for cash charges or expenses to be taken in the future), including
non-cash impairment of goodwill and intangible assets; plus (f) in connection
with any Permitted Acquisition and any acquisition consummated prior to the date
hereof but during the applicable period, all non-recurring restructuring costs,
facilities relocation costs, acquisition integration costs and fees, including
cash severance payments, and non-recurring fees and expenses paid in connection
with such acquisition, all to the extent incurred within twelve (12) months of
the completion of such acquisition; plus (g) out-of-pocket costs, fees and
expenses incurred in connection with, and directly related to, (i) this
Agreement and the transactions contemplated hereby, (ii) any Permitted
Acquisition, (iii) issuances of any equity interests, (iv) dispositions of any
assets permitted hereunder, or (v) incurrence, amendment, modification,
refinancing or repayment of Indebtedness permitted hereunder (in each case of
clauses (ii) through (iv), whether or not successful), including, without
limitation, legal, accounting and advisory fees, in each case (x) to the extent
that such out-of-pocket costs and expenses are incurred within twelve (12)
months following the date hereof (in the case of this Agreement) or the
consummation of such acquisition, issuance, disposition, incurrence, amendment,
modification, refinancing or repayment, as applicable.


“EBITDA Coverage Ratio” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, determined in accordance with GAAP, (x) EBITDA for such
period divided by (y) the aggregate of total interest expense for such period
plus the prior period current maturity of long-term debt for such period and the
prior period current maturity of subordinated debt for such period.


“Eligible Line of Business” means any business engaged primarily in the
telecommunications business, including without limitation, communications
accessories for the business or consumer markets and specialty telephone
products.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended or
recodified from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower or any Subsidiary thereof within the meaning
of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).



- 3 -



--------------------------------------------------------------------------------



“ERISA Event” means any of the following: (a) a Reportable Event (as defined in
ERISA) with respect to a Pension Plan; (b) the incurrence by Borrower or an
ERISA Affiliate of any liability with respect to a withdrawal by Borrower or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) the incurrence by Borrower or any
ERISA Affiliate of any liability with respect to a complete or partial
withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan or the
receipt by Borrower or an ERISA Affiliate of notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Sections 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition that constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.


“Event of Default” has the meaning ascribed thereto in Section 7.1 hereof.


“Excluded Domestic Subsidiary” has the meaning ascribed thereto in Section 5.12
hereof.


“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreements entered into in connection with the implementation of such Sections
of the Code, and any fiscal or regulatory legislation, rules or practices
adopted pursuant to such intergovernmental agreements.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that: (a) if such day is not a Business Day,
then the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day; and (b) if no such rate is so published on such next succeeding
Business Day, then the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of one one hundredth of
1.00%) charged to Bank on such day on such transactions as determined by Bank.


“Foreign Subsidiary” of a Person means a Subsidiary of such Person that (a) is
organized under the laws of a country (or political subdivision thereof) other
than the United States (or any state thereof) and (b) holds all or substantially
all of its assets outside of the United States. Unless otherwise specified, all
references herein to a “Foreign Subsidiary” or to “Foreign Subsidiaries” shall
refer to a Foreign Subsidiary or Foreign Subsidiaries of Borrower.


“FSHCO” means any Subsidiary organized under the laws of a jurisdiction located
in the United States of America substantially all the assets of which consists
of stock and/or debt in “controlled foreign corporations” as defined in Section
957 of the Code.



- 4 -



--------------------------------------------------------------------------------



“Funded Debt” means, as of any date of determination, for Borrower and its
Subsidiaries on a consolidated basis, determined in accordance with GAAP, the
sum of (without duplication): (a) the outstanding principal amount of all
obligations, whether current or long term, for borrowed money (including
obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments; plus (b) the principal
amount of all purchase money Indebtedness; plus (c) all direct obligations
arising under letters of credit (whether standby or commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; plus (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business); plus
(e) all Attributable Debt; plus (f) all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) of this
definition of Persons other than Borrower or any Subsidiary thereof; plus
(g) all Indebtedness of the types referred to in clauses (a) through (f) of this
definition of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which Borrower or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non recourse to Borrower or such Subsidiary.


“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances and
consistently applied; provided that for purposes of determining Attributable
Debt and Capital Lease Obligations, such determinations shall be made based on
such generally accepted accounting principles in effect on the date of this
Agreement.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.


“Guarantees” means, as to any Person, any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect: (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation; (b) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation; (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation; or (d) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business or any indemnification obligations (but not Guarantees of a primary
obligor’s indemnification obligations) entered into in the ordinary course of
business or transactions permitted by this Agreement. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.



- 5 -



--------------------------------------------------------------------------------



“Guarantors” means, collectively, each Person who is required pursuant to the
terms hereof to be a guarantor of the payment and performance of all
Indebtedness and other obligations of Borrower to Bank.


“Guaranty” means a Continuing Guaranty in substantially the form of Exhibit A
hereto.


“Hoofddorp Campus” means the land, improvements, buildings and fixtures
(including any leasehold interest therein) with respect to Borrower’s campus to
be located at Park 20/20, Hoofddorp, The Netherlands, on real property owned by
Borrower on the Closing Date or subsequently acquired, including any contiguous
or related property.


“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the board of directors
(or similar governing body if such Person is not a corporation) of such Person
or as to which such approval has been withdrawn.


“Immaterial Subsidiary” of a Person means a Subsidiary of such Person so long as
(i) the total assets of such Subsidiary represent not more than two percent (2%)
of the consolidated assets of such Person and (ii) the total revenue of such
Subsidiary represents not more than two percent (2%) of the consolidated revenue
of such Person.


“Indebtedness” means, for any Person (without duplication), (i) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (ii) all obligations
for the deferred purchase price of property or services (other than trade
accounts payable, intercompany charges of expenses, intercompany payables, and
accrued obligations related to employment compensation, in each case arising in
the ordinary course of business), (iii) all obligations of a type described in
clauses (i), (ii), (iv), (v), (vi) and (vii) of this definition secured by any
Lien upon property of such Person, whether or not such Person has assumed or
become liable for the payment of such obligations, (iv) all Capitalized Lease
Obligations of such Person, (v) all obligations, contingent or otherwise, of
such Person on or with respect to letters of credit, banker’s acceptances and
other evidences of indebtedness representing extensions of credit whether or not
representing obligations for borrowed money, (vi) all Guarantees of obligations
described in clauses (i) through (v) and (vii) of this definition, and (vii) the
net liability of such Person on or with respect to Swap Contracts.
Notwithstanding anything to the contrary in the foregoing, in connection with
any Permitted Acquisition or any other acquisition by the Borrower or any
Subsidiary permitted hereunder (or any sale, transfer or other disposition by
the Borrower or any Subsidiary permitted hereunder), the term “Indebtedness” of
a Person shall not include contingent post-closing purchase price adjustments to
which the seller in such Permitted Acquisition or such other acquisition (or the
buyer in such sale, transfer or other disposition, as the case may be) may
become entitled or contingent indemnity obligations that may be owed to such
seller (or buyer, if applicable) in respect thereof, in each case until any such
obligation is not paid after becoming due and payable or such obligation is
reflected on the balance sheet of such Person in accordance with GAAP.


“Indemnified Party” has the meaning ascribed thereto in Section 8.3(b) hereof.


“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement in the nature of a security interest, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any easement, right of way or other encumbrance on title to real
property).

- 6 -



--------------------------------------------------------------------------------





“Line of Credit” has the meaning ascribed thereto in Section 2.1(a) hereof.


“Line of Credit Note” has the meaning ascribed thereto in Section 2.1(a) hereof.


“Loan Documents” means this Agreement, the Line of Credit Note and each
contract, instrument and other document required hereby or at any time hereafter
delivered by Borrower or any Subsidiary to Bank in connection herewith.


“Market Value” means, in respect of any Marketable Securities, the fair market
value thereof. The fair market value of any Marketable Securities shall be
determined on the basis of the published bid price thereof, or, if there shall
be no such published bid price on the basis of the last sale price thereof (if
such investment is traded on a recognized market) or, if no such publication or
market exists, on the basis of quotations or last sale prices of securities or
instruments substantially similar to the relevant Marketable Securities, which
substantially similar securities or instruments are quoted or traded on a
recognized market or, if there are no such substantially similar securities, on
such basis as Bank shall reasonably deem appropriate in the circumstances.


“Marketable Securities” means (i) investments in direct obligations of the
United States or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States or of any agency of the United
States, (ii) investments in commercial paper rated at least P-1 by Moody’s or at
least A-1 by S&P, (iii) investments in certificates of deposit, Eurodollar
deposits or bankers’ acceptances issued by any United States domestic commercial
bank having capital and surplus of not less than $100,000,000 or any branch of a
foreign bank licensed by a state or the federal government of the United States
and having capital and surplus in such branch of not less than $100,000,000
(provided that certificates of deposit not in excess of $500,000 in the
aggregate may be invested in banks with capital of less than $100,000,000 but at
least $50,000,000), (iv) investments in corporate debt securities which are
rated in one of the three highest long term rating categories (without regard to
gradations within a rating category) or in the highest short term rating
category by Moody’s or S&P (without regard to gradations within such rating
category), (v) repurchase agreements secured by obligations described in clause
(i) of this definition, (vi) equity securities conforming to Borrower’s
investment guidelines and practices which are listed on a national securities
exchange registered under Section 6 of the Securities and Exchange Act of 1934,
as amended, or quoted on the National Association of Securities Dealers’
automated interdealer quotation national market system, (vii) investments in
mutual funds (including, without limitation, money market funds and index funds)
registered under the Investment Company Act of 1940, as amended, provided that
the portfolio of any such mutual fund is limited to obligations described in
clauses (i) through (vi) of this definition, (viii) collateralized mortgage
obligations which are rated in the highest short term rating category (without
regard to gradations within such rating category) or in one of the three highest
long term rating categories by Moody’s or S&P (without regard to gradations
within such rating category), (ix) any other investments permitted by Borrower’s
investment policy as such policy is in effect, and as disclosed to Bank, prior
to the date hereof, and additional investments permitted by Borrower’s
investment policy as may be amended, restated, supplemented or otherwise
modified from time to time to the extent Bank has consented to such amendment,
restatement, supplement or modification for purposes of this Agreement, or
(x) any other investments approved in writing by Bank.



- 7 -



--------------------------------------------------------------------------------



“Material Adverse Effect” or “Material Adverse Change” means any of the
following: (a) a material adverse change in or a material adverse effect upon
(in either case, irrespective of whether occurring as a result of a specific
event or circumstance or otherwise) the business, condition (financial or
otherwise), operations, performance or properties of either: (i) Borrower; or
(ii) Borrower and its Subsidiaries, taken as a whole; (b) a material impairment
(irrespective of whether occurring as a result of a specific event or
circumstance or otherwise) of the ability of either Borrower or Borrower and its
Subsidiaries, taken as a whole, to perform their respective obligations under
the Loan Documents; or (c) a material adverse effect (irrespective of whether
occurring as a result of a specific event or circumstance or otherwise) upon:
(i) the legality, validity, binding effect or enforceability of any Loan
Document against either: (A) Borrower; or (B) Borrower and its Subsidiaries,
taken as a whole; or (ii) the rights and remedies of Bank under or in respect of
any Loan Document.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means any “employee pension benefit plan” (as that term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or during the preceding five plan years, has made
or been obligated to make contributions.


“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:


(a)    the Acquired Business is in an Eligible Line of Business or a business
reasonably related thereto or constituting a reasonable extension thereof;


(b)    the Acquisition shall not be a Hostile Acquisition;


(c)    the aggregate Total Consideration paid by Borrower, Borrower’s
Subsidiaries and Borrower’s affiliates for the Acquired Business, when taken
together with the aggregate Total Consideration for all Acquired Businesses
acquired after the Closing Date paid by such Persons, shall not exceed Fifty
Million Dollars ($50,000,000) in the aggregate;



- 8 -



--------------------------------------------------------------------------------



(d)    Borrower shall have notified Bank not less than 30 days prior to the
consummation of any such Acquisition and furnished to Bank such details as to
such Acquisition (including sources and uses of funds therefor) as Bank
reasonably requests, and 3‑year historical financial information (or historical
financial information for such shorter period as is available, if there is not
available 3‑year financial information) and 3‑year pro forma financial forecasts
of the Acquired Business on a stand alone basis as well as of Borrower on a
consolidated basis after giving effect to the Acquisition and covenant
compliance calculations reasonably satisfactory to Bank demonstrating
satisfaction of the condition described in clause (e) below; provided that, with
respect to Acquisitions for which the aggregate Total Consideration paid by
Borrower, Borrower’s Subsidiaries and Borrower’s affiliates for the Acquired
Business does not exceed Five Million Dollars ($5,000,000), individually, or Ten
Million Dollars ($10,000,000), when aggregated with all Acquisitions made during
such fiscal year, Borrower shall be required to notify Bank prior to the
consummation of such Acquisition but Borrower shall not be required to deliver
to Bank the sources and uses of funds for such Acquisition, 3‑year historical
financial information, 3‑year pro forma financial forecasts of the Acquired
Business on a stand alone basis as well as of Borrower on a consolidated basis
after giving effect to the Acquisition or provide covenant compliance
calculations reasonably satisfactory to Bank demonstrating satisfaction of the
condition described in clause (e) below;


(e)    after giving effect to the Acquisition, no Default or Event of Default
shall exist, including with respect to the financial covenants contained in
Section 5.9 hereof on a pro forma basis as if such Acquisition had occurred on
the first day of the most recent fiscal quarter of Borrower for which financial
statements have been delivered under Section 5.3 hereof; and


(f)    the Acquisition shall have been approved by Borrower’s board of directors
and (if necessary) shareholders, and all necessary material legal and regulatory
approvals with respect to the Acquisition shall have been obtained.


“Permitted Lien” means:


(a)    any Lien for tax liabilities, assessments and governmental charges or
levies not yet due or to the extent that non payment thereof is permitted by
Section 5.7 hereof; provided that no notice of lien has been filed or recorded
under the Code;


(b)    any landlord’s, grower’s, supplier’s, producer’s, carrier’s,
warehouseman’s, mechanic’s, materialman’s, repairman’s or other like Lien
arising in the ordinary course of business that is not overdue for a period of
more than thirty days or that is being contested in good faith and by
appropriate proceedings timely instituted and diligently conducted, if adequate
reserves with respect thereto, if any, in accordance with GAAP are set aside on
the financial statements of the applicable Person;


(c)    any Lien arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not materially interfere with
the ordinary use or occupancy of the real property subject thereto or with the
ordinary conduct of the business of Borrower;


(d)    any Liens arising in the ordinary course of business out of pledges or
deposits under worker’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation;

- 9 -



--------------------------------------------------------------------------------





(e)    any Lien securing a judgment for the payment of money not constituting an
Event of Default under Section 7.1(f) hereof or securing an appeal or other
surety bond related to any such judgment;


(f)    deposits to secure the performance of bids, trade contracts (other than
for Indebtedness for borrowed money), leases, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature (including
letters of credit issued in favor of the issuer of any such bond) incurred in
the ordinary course of Borrower’s business;


(g)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of Borrower or its Subsidiaries or materially detract
from the value of the relevant assets of Borrower or its Subsidiaries or (ii)
secure any Indebtedness;


(h)    deposits as security for contested taxes or contested import or custom
duties to the extent that non payment of such taxes or duties is permitted by
Section 5.7 hereof;


(i)    Liens securing Indebtedness permitted under Sections 6.3(c)(i) and 6.3(d)
hereof; provided that (i) such Liens shall be created substantially
simultaneously with the acquisition, repair, improvement or lease, as
applicable, of the related property, (ii) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and any
additions, accessions or improvements thereto, and proceeds and products
thereof, and (iii) the principal amount of Indebtedness secured by any such Lien
shall at no time exceed one hundred percent (100%) of the original price for the
purchase, repair improvement or lease amount (as applicable) of such property at
the time of purchase, repair, improvement or lease (as applicable);


(j)    Liens on property of any Subsidiary or assets which are in existence at
the time that such Subsidiary or assets is or are acquired pursuant to a
Permitted Acquisition; provided that, (i) such Liens are not incurred in
connection with, or in anticipation of, such Permitted Acquisition, (ii) such
Liens are applicable only to specific property, (iii) such Liens are not
“blanket” or all asset Liens, (iv) such Liens do not attach to any other
property of Borrower or any of its Subsidiaries and (v) if such Liens secured
Indebtedness, the Indebtedness secured by such Liens is permitted under
Section 6.3 of this Agreement;


(k)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of Borrower or any Subsidiary thereof;


(l)    Liens with respect to repurchase obligations in respect of Cash
Equivalents of the type set forth in clause (d) of the definition thereof;


(m)    Liens on the Hoofddorp Campus securing Indebtedness permitted pursuant to
Section 6.3(i) hereof incurred to pay or finance all or any part of the purchase
price or cost of development, operation, construction, alteration, repair, or
improvement of the Hoofddorp Campus and any related transactional fees, costs
and expenses or otherwise arising in connection therewith;



- 10 -



--------------------------------------------------------------------------------



(n)    Liens in favor of customs and revenue authorities arising in the ordinary
course of business and as a matter of law to secure payment of customs duties in
connection with the importation of goods;


(o)    Liens arising in the ordinary course of business securing netting
services, business credit card programs permitted by Section 6.3 hereof,
overdraft protection and other treasury, depository and cash management
services, or incurred in connection with any automated clearing house transfers
of funds or other fund transfer or payment processing services;


(p)    Liens on the property of any Foreign Subsidiary to secure Indebtedness
incurred by Foreign Subsidiaries;


(q)    Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligation in respect of banker’s acceptances
issued or created in the ordinary course of business for the account of such
Person to facilitate the purchase, shipment, or storage of such inventory or
other goods;


(r)    Liens on stock, partnership or other equity interests in any joint
venture of Borrower or any of its Subsidiaries to secure Indebtedness
contributed or advanced solely to that joint venture; provided that, in each
case, the Indebtedness secured by such Lien is not secured by a Lien on any
other property of Borrower or any Subsidiary of Borrower;


(s)    Liens on insurance policies and the proceeds thereof incurred in
connection with the financing of insurance premiums in the ordinary course of
business;


(t)    Liens on the property described in Uniform Commercial Code financing
statement filings regarding operating leases entered into by Borrower and its
Subsidiaries in the ordinary course of business, which Liens arise from such
Uniform Commercial Code financing statement filings; and


(u)    customary Liens granted in favor of a trustee under an indenture or other
agreement pursuant to Indebtedness not otherwise prohibited under this
Agreement, to the extent granted to secure fees and other amounts owing to such
trustee as compensation for its performance of its duties as trustee or
indemnification obligations owing to such trustee.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, Borrower or any ERISA
Affiliate for the benefit of any current or former employees of Borrower or any
ERISA Affiliate and with respect to which Borrower or any ERISA Affiliate has or
may have any liability or obligation, in each case for which Borrower or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.


“Prior Credit Agreement” has the meaning ascribed thereto in the Recitals
hereto.


“Rules” has the meaning ascribed thereto in Section 8.11(b) hereof.



- 11 -



--------------------------------------------------------------------------------



“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. and any successor thereto.


“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of Borrower.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps, total
return swaps, credit derivative transactions, forward rate transactions, equity
or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions, interest rate options, cap transactions, floor transactions,
collar transactions, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. Notwithstanding the
foregoing, (i) no phantom stock or similar plan providing for payments only on
account of services provided by, and no stock option or stock compensation plan
providing for grants to, current or former directors, officers, employees or
consultants of Borrower or its Subsidiaries, (ii) no issuance by Borrower of
warrants or options entitling third parties to purchase Borrower’s common stock
(or, at Borrower’s option, to receive cash in lieu thereof), and (iii) no share
repurchase program entered into by Borrower and any third party pursuant to
which Borrower repurchases shares of Borrower’s capital stock from such third
party, shall be deemed a Swap Contract.


“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid in connection with such Acquisition,
(b) Indebtedness payable to the seller in connection with such Acquisition, (c)
the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with such Acquisition, (d) the amount
of contingent consideration or transaction costs related to such Acquisition, to
the extent required to be expensed by ASC 805, (e) the present value of future
payments which are required to be made over a period of time and are not
contingent upon Borrower meeting financial performance objectives (exclusive of
salaries paid in the ordinary course of business) (discounted at the Federal
Funds Rate in effect on the date of such Acquisition), but only to the extent
not included in clause (a), (b), (c) or (d) above, and (f) the amount of
Indebtedness assumed in connection with such Acquisition.


“United States” and “U.S.” mean the United States of America.



- 12 -



--------------------------------------------------------------------------------



SECTION 1.2.    INTERPRETATION. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, (a) terms
used in this Agreement include, as appropriate, all genders and the plural as
well as the singular; (b) references to this Agreement include any and all
Exhibits and Schedules hereto; (c) references to words such as “herein,”
“hereof” and the like shall refer to this Agreement as a whole and not to any
particular part or Section herein; (d) any defined term which relates to a
document referenced in this Agreement shall include within its definition any
amendments, modifications, renewals, restatements, extensions, supplements or
substitutions in effect through the date of this Agreement but shall not include
within its definition any renewals, restatements, extensions, supplements or
substitutions after the date of this Agreement not entered into in accordance
with the terms hereof; (e) references to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting the statute or regulation;
(f) any defined term which relates to a Person shall include within its
definition the successors and permitted assigns of such Person; and (g) the
Recitals hereto, including terms defined therein, are incorporated hereby by
reference and acknowledged to be true, correct and accurate by the parties
hereto. If at any time any change in GAAP would affect the computation of any
financial ratio, financial covenant or other requirement set forth in any Loan
Document, and either Borrower or Bank shall so request, Bank and Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended: (i) such financial ratio, financial covenant or other requirement shall
continue to be computed in accordance with GAAP prior to such change therein;
and (ii) Borrower shall provide to Bank financial statements and other documents
required under this Agreement or as reasonably requested setting forth a
reconciliation between calculations of such financial ratio, financial covenant
or other requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made in a manner such that any
obligations relating to a lease that was accounted for by such Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by such Person shall be accounted for as obligations relating
to an operating lease and not as Capital Lease Obligations.


ARTICLE II
CREDIT TERMS


SECTION 2.1.    LINE OF CREDIT.


(a)    Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including May 9, 2018, in an aggregate outstanding amount not to exceed at any
time the Commitment (the “Line of Credit”), the proceeds of which shall be used
to refinance existing Indebtedness under the Prior Credit Agreement, to finance
stock repurchases (including through open market purchases, privately negotiated
purchases, accelerated stock repurchase contracts, forward purchase contracts or
similar derivative instruments, dutch auction tender offers or through a
combination of any of the above) and for general corporate purposes. Borrower’s
obligation to repay advances under the Line of Credit shall be evidenced by a
promissory note dated as of May 15, 2015 (as amended, amended and restated,
modified or otherwise supplemented from time to time, the “Line of Credit
Note”), all terms of which are incorporated herein by this reference.


(b)    Borrowing and Repayment. Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the aggregate principal amount of outstanding borrowings under the Line of
Credit shall not at any time exceed the Commitment.

- 13 -



--------------------------------------------------------------------------------





SECTION 2.2.    INTEREST/FEES.


(a)    Interest. The outstanding principal balance of each credit subject hereto
shall bear interest at the rate of interest set forth in each promissory note or
other instrument or document executed in connection therewith.


(b)    Computation and Payment. Interest shall be computed on the basis of a
360-day year, actual days elapsed, when interest is determined based on the
Daily One Month LIBOR Rate (as defined in the Line of Credit Note), or a 365-day
year, actual days elapsed, when interest is determined based on the Prime Rate
(as defined in the Line of Credit Note). Interest shall be payable at the times
and place set forth in each promissory note or other instrument or document
required hereby.


(c)    Unused Commitment Fee. Borrower shall pay to Bank a fee equal to
thirty-seven one hundredths percent (0.37%) per annum (computed on the basis of
a 360-day year, actual days elapsed) on the average daily unused amount of the
Line of Credit, which fee shall be calculated on a quarterly basis by Bank and
shall be due and payable by Borrower in arrears (i) on July 1, 2015 for the
period from the Closing Date to and including June 30, 2015 and (ii) on
October 1, 2015 and each January 1, April 1, July 1 and October 1 occurring
thereafter, in each case, for the quarterly period ending on the day immediately
preceding such date.


SECTION 2.3.    COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect all
principal, interest and fees due under each credit subject hereto by debiting
Borrower’s deposit account number 4375659612 with Bank, or any other deposit
account maintained by Borrower with Bank, for the full amount thereof. Should
there be insufficient funds in any such deposit account to pay all such sums
when due, the full amount of such deficiency shall be immediately due and
payable by Borrower.


SECTION 2.4.    GUARANTIES. The payment and performance of all Indebtedness and
other obligations of Borrower to Bank shall be guaranteed jointly and severally
by each present and future Subsidiary of Borrower (other than (a) any Domestic
Subsidiary of a Foreign Subsidiary to the extent that and for so long as the
guaranty of such Domestic Subsidiary would have adverse tax consequences for
Borrower or such Domestic Subsidiary or such Foreign Subsidiary, (b) Foreign
Subsidiaries, (c) FSHCOs and (d) Immaterial Subsidiaries; provided that Borrower
agrees that (i) the aggregate assets of Immaterial Subsidiaries that are not
Guarantors shall at no time exceed five percent (5%) of the total consolidated
assets of Borrower and (ii) the aggregate revenue of Immaterial Subsidiaries
that are not Guarantors shall at no time exceed five percent (5%) of the total
consolidated revenue of Borrower), with such guaranty obligations evidenced by
and subject to the terms of a Guaranty.


SECTION 2.5.    TERMINATION OF COMMITMENT. Borrower may, upon notice to Bank,
terminate the Commitment; provided that: (a) any such notice (which notice, once
given, shall be irrevocable unless such notice is given in connection with any
refinancing of this Agreement or other transaction, in which case such notice
may be conditional and may be revoked if such refinancing or other transaction
does not occur) shall be received by Bank not later than 11:00 a.m. three
Business Days prior to the date of termination or reduction; and (b) Borrower
shall not terminate the Commitment if, after giving effect thereto and to any
concurrent prepayments hereunder, there would be any outstanding advances under
the Line of Credit. All accrued and unpaid interest and fees under this
Agreement and the other Loan Documents, and the outstanding principal balance of
the Line of Credit, shall be due and payable on the effective date of such
termination.



- 14 -



--------------------------------------------------------------------------------



ARTICLE III
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement (other than inchoate indemnity obligations).


SECTION 3.1.    LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of the State of Delaware, and is
qualified or licensed to do business (and is in good standing as a foreign
corporation, if applicable) in all jurisdictions in which the failure to so
qualify or to be so licensed could have a Material Adverse Effect.


SECTION 3.2.    AUTHORIZATION AND VALIDITY. Each Loan Document to which it is a
party has been duly authorized by Borrower or the Guarantors, as applicable, and
upon its execution and delivery in accordance with the provisions hereof will
constitute the legal, valid and binding agreement and obligation of Borrower or
the party which executes the same, enforceable in accordance with their
respective terms except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, moratorium and other laws
affecting creditors rights generally and by equitable principles (regardless of
whether enforcement is sought in equity or at law).


SECTION 3.3.    NO VIOLATION. The execution, delivery and performance by
Borrower of each of the Loan Documents to which it is a party do not violate any
provision of any applicable law or regulation, or contravene any provision of
the Certificate of Incorporation or Bylaws of Borrower, or result in any breach
of or default under any contract, obligation, indenture or other instrument to
which Borrower is a party or by which Borrower may be bound, except in each case
for any such violation, contravention, breach or default that could not
reasonably be expected to have a Material Adverse Effect.


SECTION 3.4.    LITIGATION. There are no pending, or to the best of Borrower’s
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any Governmental Authority which could have a Material Adverse Effect
other than those disclosed by Borrower to Bank in writing prior to the date
hereof.


SECTION 3.5.    CORRECTNESS OF FINANCIAL STATEMENTS. The financial statements of
Borrower for the fiscal year ended March 31, 2015, and all interim financial
statements delivered to Bank since said date, true copies of which have been
delivered by Borrower to Bank prior to the date hereof, (a) are materially
complete and correct and present fairly in all material respects the
consolidated financial condition of Borrower and its Subsidiaries as of such
date and the consolidated results of their operations for the period then ended,
(b) disclose all liabilities of Borrower that are required to be reflected or
reserved against under GAAP, whether liquidated or unliquidated, fixed or
contingent, and (c) have been prepared in accordance with GAAP consistently
applied. Since the dates of such financial statements there has been no Material
Adverse Change, nor has Borrower mortgaged, pledged, granted a security interest
in or otherwise encumbered any of its assets or properties except in favor of
Bank or Permitted Liens.



- 15 -



--------------------------------------------------------------------------------



SECTION 3.6.    INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year,
except any such assessments or adjustments (a) that are being contested in good
faith by appropriate proceedings timely instituted and diligently conducted and
for which such Person has set aside adequate reserves, if any, on its financial
statements in accordance with GAAP, or (b) that could not reasonably be expected
to have a Material Adverse Effect.


SECTION 3.7.    NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower’s obligations
subject to this Agreement to any other obligation of Borrower.


SECTION 3.8.    PERMITS, FRANCHISES. Borrower possesses all permits, consents,
approvals, franchises and licenses required and rights to all trademarks, trade
names, patents, and fictitious names, if any, necessary to enable it to conduct
the business in which it is now engaged in compliance with applicable law,
except where the failure to so possess could not reasonably be expected to have
a Material Adverse Effect.


SECTION 3.9.    ERISA. Borrower is in compliance in all material respects with
all applicable provisions of ERISA with respect to its Plans; Borrower has not
violated any provision of any Plan where such violation could reasonably be
expected to have a Material Adverse Effect; no Reportable Event as defined in
ERISA has occurred and is continuing with respect to any Plan initiated by
Borrower; Borrower has met its minimum funding requirements under ERISA with
respect to each Plan; and each Plan will be able to fulfill its benefit
obligations as they come due in accordance with the Plan documents and under
GAAP.


SECTION 3.10.    OTHER OBLIGATIONS. Borrower is not in default on obligations
for borrowed money, purchase money obligations or other material leases,
commitments, contracts, instruments or obligations, in an aggregate amount of
Twenty Million Dollars ($20,000,000.00) or more.


SECTION 3.11.    ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank
in writing prior to the date hereof, Borrower is in compliance in all material
respects with all applicable federal or state environmental, hazardous waste,
health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower’s operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time. None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment.
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.


SECTION 3.12.    SUBSIDIARIES. As of the date of this Agreement, the only
Subsidiary of Borrower that is not a Foreign Subsidiary or an Immaterial
Subsidiary is Frederick Electronics Corporation, a Maryland corporation.



- 16 -



--------------------------------------------------------------------------------



ARTICLE IV
CONDITIONS


SECTION 4.1.    CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of
Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank’s satisfaction of all of the following conditions by no
later than June 5, 2015 (the first date on which all of the conditions precedent
in this Section 4.1 are satisfied (or waived in accordance with Section 8.1
hereof) is referred to herein as the “Closing Date”):


(a)    Approval of Bank Counsel. All legal matters incidental to the extension
of credit by Bank shall be satisfactory to Bank’s counsel.


(b)    Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:


(i)
This Agreement.

(ii)
The Line of Credit Note.

(iii)
A Continuing Guaranty from each Guarantor in existence as of the Closing Date.

(iv)
Certificates of Incumbency for Borrower and each Guarantor in existence as of
the Closing Date.

(v)
Certified copies of resolutions of the governing body of Borrower and each
Guarantor in existence as of the Closing Date, in each case authorizing the
transactions contemplated hereby.

(vi)
The Disclosure Letter.

(vii)
Such other documents as Bank may require under any other Section of this
Agreement.



(c)    Financial Condition. There shall have been no Material Adverse Change, as
determined by Bank, nor any material decline, as determined by Bank, in a
substantial or material portion of the assets of Borrower or any Guarantor.


(d)    Refinancing. On the Closing Date, all Indebtedness consisting of
principal, interest and unused commitment fees under the Prior Credit Agreement
shall have been repaid in full, or adequate provision shall be made for the
payment thereof, from the proceeds of the Indebtedness permitted pursuant to
Section 6.3(j) hereof and cash on hand.


SECTION 4.2.    CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank
to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank’s satisfaction of each of the following
conditions:


(a)    Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true on and as of the date of the
signing of this Agreement and on the date of each extension of credit by Bank
pursuant hereto (except to the extent such representations and warranties
specifically relate to an earlier date in which case they shall be true as of
such earlier date), with the same effect as though such representations and
warranties had been made on and as of each such date, and on each such date, no
Default or Event of Default shall have occurred and be continuing or shall
exist.



- 17 -



--------------------------------------------------------------------------------



ARTICLE V
AFFIRMATIVE COVENANTS


Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (other than inchoate indemnity
obligations) of Borrower to Bank under any of the Loan Documents remain
outstanding, and until payment in full of all obligations of Borrower subject
hereto (other than inchoate indemnity obligations), Borrower shall, unless Bank
otherwise consents in writing:


SECTION 5.1.    PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees
or other liabilities due under any of the Loan Documents at the times and place
and in the manner specified therein.


SECTION 5.2.    ACCOUNTING RECORDS. Maintain adequate books and records to
enable the preparation of financial statements in accordance with GAAP
consistently applied, and permit any representative of Bank, at any reasonable
time and upon reasonable notice, to inspect, audit and examine such financial
books and records, to make copies of the same, and to inspect the properties of
Borrower.


SECTION 5.3.    FINANCIAL STATEMENTS. Provide to Bank all of the following, in
form and detail reasonably satisfactory to Bank:


(a)    not later than one hundred twenty (120) days after and as of the end of
each fiscal year of Borrower, the consolidated balance sheet and related
statements of income, cash flows and shareholders’ equity of Borrower and its
Subsidiaries prepared in accordance with GAAP together with an audit report with
respect thereto by Borrower’s independent certified public accountants;


(b)    not later than forty-five (45) days after and as of the end of each
fiscal quarter of Borrower, a consolidated and consolidating balance sheet of
Borrower and its Subsidiaries as at the end of such period and the related
consolidated and consolidating statement of income and consolidated statement of
cash flows for the period from the beginning of such fiscal year to the end of
such quarter prepared in accordance with GAAP (subject to year-end adjustments
and the absence of footnotes);


(c)    contemporaneously with the delivery by Borrower to Bank of each annual
and quarterly financial statements of Borrower required hereby, a certificate of
the president or chief financial officer of Borrower, stating whether there
exists on the date of such certificate any Default or Event of Default and, if
any Default or Event of Default then exists, setting forth the details thereof
and the action that Borrower is taking or proposes to take with respect thereto,
and demonstrating compliance with each of the financial condition covenants set
forth in Section 5.9 hereof; and


(d)    from time to time such other information as Bank may reasonably request.


To the extent any financial statements required by Section 5.3(a) or Section
5.3(b) are included in an Annual Report on Form 10-K or Quarterly Report on Form
10-Q filed with the Securities and Exchange Commission, such financial
statements shall be deemed to have been provided to Bank hereunder in form and
detail satisfactory to Bank and shall be deemed delivered to Bank when such
financial statements are filed for public availability on the Securities and
Exchange Commission’s Electronic Data Gathering and Retrieval System.



- 18 -



--------------------------------------------------------------------------------



SECTION 5.4.    COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower’s continued
existence and with the requirements of all laws, rules, regulations and orders
of any Governmental Authority applicable to Borrower and/or its business, except
in each case where the failure to so preserve, maintain or comply could not
reasonably be expected to have a Material Adverse Effect.


SECTION 5.5.    INSURANCE. Maintain and keep in force, for each business in
which Borrower is engaged, insurance of the types and in amounts customarily
carried in similar lines of business, including but not limited to fire,
extended coverage, public liability, flood, and, if required, seismic property
damage and workers’ compensation, with all such insurance carried with companies
and in amounts satisfactory to Bank, and deliver to Bank from time to time at
Bank’s request schedules setting forth all insurance then in effect.
Notwithstanding the foregoing, Borrower may self-insure against hazards and
risks with respect to which, and in such amounts, as Borrower in good faith
determines prudent and consistent with sound financial practice and as are
customary for companies engaged in similar businesses.


SECTION 5.6.    FACILITIES. Keep all properties useful or necessary to
Borrower’s business in good repair and condition (ordinary wear and tear
excepted), and from time to time make necessary repairs, renewals and
replacements thereto so that such properties shall be fully and efficiently
preserved and maintained.


SECTION 5.7.    TAXES AND OTHER LIABILITIES. Pay and discharge when due any and
all material Indebtedness, obligations, assessments and taxes owing by Borrower,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank’s satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.


SECTION 5.8.    LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or, to Borrower’s knowledge, threatened against Borrower with
a claim in excess of Two Million Five Hundred Thousand Dollars ($2,500,000.00).


SECTION 5.9.    FINANCIAL CONDITION. Maintain Borrower’s and its Subsidiaries’
financial condition as follows using GAAP, with compliance determined commencing
with Borrower’s financial statements for the period ending June 30, 2015:


(a)    Funded Debt to EBITDA not greater than 3.00 to 1.00 as of each fiscal
quarter end, determined on a rolling 4-quarter basis.


(b)    EBITDA Coverage Ratio not less than 3.00 to 1.00 as of each fiscal
quarter end, determined on a rolling 4-quarter basis.


(c)    The sum of (without duplication) (i) unrestricted cash of Borrower and
its Subsidiaries plus (ii) Cash Equivalents of Borrower and its Subsidiaries
plus (iii) the Market Value of Marketable Securities of Borrower and its
Subsidiaries plus (iv) availability under the Line of Credit, not less than
Three Hundred Million Dollars ($300,000,000.00) as of each fiscal quarter end.



- 19 -



--------------------------------------------------------------------------------



SECTION 5.10.    NOTICE TO BANK. Promptly (but in no event more than five (5)
days after the occurrence of each such event or matter) give written notice to
Bank in reasonable detail of: (a) the occurrence of any Default or Event of
Default; (b) any change in the name of Borrower; (c) the occurrence and nature
of any ERISA Event; or (d) any termination or cancellation of any insurance
policy which Borrower is required to maintain (that has not been replaced), or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower’s property in
excess of an aggregate of Five Million Dollars ($5,000,000.00).


SECTION 5.11.    DEPOSIT RELATIONSHIP. Borrower shall, and shall cause each of
its Domestic Subsidiaries’ to, maintain its primary depository and cash
management accounts with Bank. Such services may include deposit accounts, cash
management services, trust services, treasury services or other financial
services acceptable to Borrower and Bank. The financial services that Bank
offers to Borrower and its Domestic Subsidiaries shall be offered on a basis
competitive with the commercial banking marketplace.


SECTION 5.12.    SUBSIDIARY GUARANTIES. Promptly, and in any event within thirty
(30) days after the formation or acquisition of a new Subsidiary (excluding
(a) any Domestic Subsidiary (for purposes of this Section 5.12, an “Excluded
Domestic Subsidiary”) of a Foreign Subsidiary to the extent that and for so long
as the guaranty of such Domestic Subsidiary would have adverse tax consequences
for Borrower or such Domestic Subsidiary or such Foreign Subsidiary, (b) any
Foreign Subsidiary, (c) any FSHCO and (d) any Immaterial Subsidiary), or any
event or occurrence resulting in an Excluded Domestic Subsidiary, an Immaterial
Subsidiary, a FSHCO or Foreign Subsidiary no longer being an Excluded Domestic
Subsidiary, Immaterial Subsidiary, FSHCO or Foreign Subsidiary, to the extent
required by Section 2.4 hereof, (i) cause such new Subsidiary or former Excluded
Domestic Subsidiary, Immaterial Subsidiary, FSHCO or Foreign Subsidiary to
execute and deliver a Guaranty in accordance with Section 2.4 hereof; and (ii)
execute and deliver, and cause such Subsidiary to execute and deliver, any other
documents requested by Bank to confirm the guaranty by such Subsidiary of
Borrower’s obligations hereunder. Any Subsidiary executing a Guaranty after the
date of this Agreement, shall for all purposes hereunder be deemed a “Guarantor”
from and after the date that such Subsidiary executes such Guaranty.


ARTICLE VI
NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (other than inchoate
indemnity obligations) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto (other than inchoate indemnity obligations), Borrower will not
without Bank’s prior written consent:


SECTION 6.1.    USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article II hereof.


SECTION 6.2.    CAPITAL EXPENDITURES. Make any additional investment in fixed
assets in any fiscal year of Borrower in excess of Sixty Million Dollars
($60,000,000.00); provided that the foregoing shall not apply to (x)
expenditures from insurance proceeds to rebuild or replace an asset after a
casualty loss or (y) leasehold improvement expenditures for which Borrower is
reimbursed promptly by the related lessor.



- 20 -



--------------------------------------------------------------------------------



SECTION 6.3.    OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
Indebtedness, whether secured or unsecured, matured or unmatured, liquidated or
unliquidated, joint or several, except:


(a)    the liabilities of Borrower to Bank;


(b)    any other Indebtedness of Borrower existing on the Closing Date and
listed on Schedule 6.3 to the Disclosure Letter, and any refinancings,
refundings, renewals or extensions thereof; provided that: (i) the principal
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder; and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to Borrower or Bank than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;


(c)    (i) purchase money Indebtedness of Borrower and its Subsidiaries and
(ii) Indebtedness of Borrower and its Subsidiaries represented by trade letters
of credit incurred in the ordinary course of business, which are to be repaid in
full not more than one year after which such Indebtedness is originally
incurred, to finance the purchase of goods by Borrower or a Subsidiary of
Borrower, such that the aggregate principal amount at any time outstanding under
this subsection 6.3(c) does not exceed Five Million Dollars ($5,000,000.00);


(d)    Capital Lease Obligations of Borrower and its Subsidiaries in an
aggregate principal amount (determined in accordance with GAAP) not to exceed
Five Million Dollars ($5,000,000.00) at any time outstanding under this
subsection 6.3(d);


(e)    Swap Contracts solely to the extent such Swap Contracts are (or were)
entered into in the ordinary course of business consistent with prior practices;


(f)    Indebtedness in respect of credit cards, credit card processing services,
debit cards, stored value cards and purchase cards (including so called
“procurement cards” or “P-cards”) in each case to the extent incurred in the
ordinary course of business;


(g)    Indebtedness or Guarantees arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, provided that any such
Indebtedness or Guarantee is extinguished within five Business Days within its
incurrence;


(h)    client advances and deposits received in the ordinary course of business;



- 21 -



--------------------------------------------------------------------------------



(i)    Indebtedness incurred to pay or finance all or any part of the purchase
price or cost of development, operation, construction, alteration, repair, or
improvement of the Hoofddorp Campus and any related transactional fees, costs
and expenses in an aggregate principal amount (determined in accordance with
GAAP) not to exceed Twenty Million Euros (€20,000,000.00) at any time
outstanding under this subsection 6.3(i);


(j)    unsecured Indebtedness in an aggregate principal amount at any time
outstanding not to exceed $500,000,000 incurred in connection with the issuance
on or about the Closing Date of senior unsecured notes having a final stated
maturity date of not earlier than the date that is four (4) months after the
maturity date of the Line of Credit in effect on the date hereof;


(k)    Indebtedness or Guarantees incurred (i) in respect of workers’
compensation claims, payment obligations in connection with health or other
types of social security benefits, unemployment or other insurance obligations,
reclamation and statutory obligations, in each case to the extent arising in the
ordinary course of business, (ii) in connection with the financing of insurance
premiums or self insurance obligations or take or pay obligations contained in
supply agreements, in each case to the extent arising in the ordinary course of
business, and (iii) in respect of guarantees, warranty or contractual service
obligations, indemnity, bid, performance, warranty, release, appeal, surety and
similar bonds, letters of credit and banker’s acceptances, and completion
guarantees, to the extent any of the foregoing items listed in this clause (iii)
are incurred for operating purposes and are provided or incurred (including
Guarantees thereof) in the ordinary course of business;


(l)    unsecured intercompany Indebtedness owed by Borrower to any Subsidiary of
Borrower; provided that any such Indebtedness owed to a Subsidiary that is not a
Guarantor shall be subordinated to all indebtedness and other obligations of
Borrower to Bank under the Loan Documents in a manner reasonably satisfactory to
Bank; provided, further, that the aggregate principal amount (determined in
accordance with GAAP) of intercompany Indebtedness outstanding under this
subsection 6.3(l) shall not at any time exceed Fifty Million Dollars
($50,000,000.00); and


(m)    unsecured Indebtedness not otherwise permitted under subsections (a)
through (l) inclusive of this Section 6.3 in an aggregate outstanding principal
amount not to exceed at any time Ten Million Dollars ($10,000,000.00), but only
to the extent the incurrence or maintenance of such Indebtedness would not
otherwise result in an Event of Default.


SECTION 6.4.    MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity other than pursuant to a Permitted Acquisition
or any Subsidiary of Borrower may merge with and into Borrower; acquire all or
substantially all of the assets of any other entity other than pursuant to a
Permitted Acquisition or the merger of a wholly-owned Subsidiary with and into
Borrower (provided that Borrower shall be the continuing or surviving entity);
nor sell, lease, transfer or otherwise dispose of all or a substantial or
material portion of Borrower’s assets except in the ordinary course of its
business.



- 22 -



--------------------------------------------------------------------------------



SECTION 6.5.    GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other Person, except (a) any of the
foregoing in favor of Bank, (b) as permitted by Section 6.3 hereof or Section
6.7 hereof, (c) indemnification obligations arising in the ordinary course of
business or in connection with any transaction permitted hereby,
(d) performance, surety, statutory, appeal or similar obligations incurred in
the ordinary course of business, and (e) other Guarantees in an aggregate amount
outstanding at any time not to exceed Five Million Dollars ($5,000,000.00).


SECTION 6.6.    LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any Person, except (a) any of the foregoing existing on the
Closing Date and listed on Schedule 6.6 to the Disclosure Letter, (b) loans and
advances to, and investments in, Borrower’s Foreign Subsidiaries in an aggregate
amount outstanding at any time not in excess of Ten Million Dollars
($10,000,000.00), (c) investments made pursuant to Permitted Acquisitions,
(d) loans or advances to, or investments in, any Domestic Subsidiary of Borrower
that is a Guarantor, (e) loans and advances to employees made in the ordinary
course of business not to exceed Three Million Dollars ($3,000,000.00) in the
aggregate outstanding at any time, (f) investments received in satisfaction or
partial satisfaction of amounts owed by financially troubled account debtors
(whether in connection with a foreclosure, bankruptcy, workout or otherwise) and
deposits, prepayments and other credits to suppliers made in the ordinary course
of business of Borrower, (g) investments in Swap Contracts in the ordinary
course of business and consistent with prior practices, (h) investments
consisting of extensions of credit in the nature of prepaid royalties or
expenses or notes receivable arising from the sale or lease of goods or services
in the ordinary course of business, or performance or similar deposits arising
in the ordinary course of business, (i) investments of any Person existing at
the time such Person becomes a Subsidiary or consolidates or merges with
Borrower, in each case to the extent pursuant to a Permitted Acquisition, so
long as such investments were not made in contemplation of such Person becoming
a Subsidiary or of such consolidation or merger, (k) investments in Cash
Equivalents and Marketable Securities, (l) loans permitted by Section 6.3(l),
(m) other loans, advances or investments in an aggregate amount outstanding at
any time not to exceed Ten Million Dollars ($10,000,000.00), and (n) Guarantees
and other obligations permitted by Section 6.5 hereof;


SECTION 6.7.    PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
Lien in or upon all or any portion of Borrower’s assets now owned or hereafter
acquired, except (a) any of the foregoing in favor of Bank or which is existing
on the Closing Date and listed on Schedule 6.7 to the Disclosure Letter,
(b) Permitted Liens, and (c) other Liens securing Indebtedness or other
obligations so long as the aggregate outstanding amount of Indebtedness or
obligations secured by all such Liens does not at any time exceed Ten Million
Dollars ($10,000,000.00).


SECTION 6.8.    TRANSACTIONS WITH AFFILIATES. Borrower shall not, and shall not
suffer or permit any of its Subsidiaries to, enter into any transaction with any
affiliate of Borrower or any of its Subsidiaries, except upon fair and
reasonable terms no less favorable to Borrower or such Subsidiary than would
obtain in a comparable arm’s length transaction with a Person not an affiliate
of Borrower or such Subsidiary; provided that the foregoing shall not restrict
(a) investments permitted by Section 6.6(e), (b) reasonable and customary fees
paid to, and the reimbursement of reasonable out-of-pocket expenses incurred by
(to the extent incurred in such person’s capacity as a member of the board of
directors or similar governing body), members of the board of directors (or
similar governing body) of Borrower or its Subsidiaries; (c) compensation
arrangements and benefit plans for directors, officers and other employees of
Borrower and its Subsidiaries entered into or maintained or established in the
ordinary course of business; (d) employment and severance agreements or
arrangements entered into by Borrower or any Subsidiary in the ordinary course
of business; and (e) transactions between or among Borrower or any Guarantor.

- 23 -



--------------------------------------------------------------------------------





SECTION 6.9.    CHANGE IN BUSINESS. Borrower shall not, and shall not permit any
of its Subsidiaries to, engage in any material line of business substantially
different from those lines of business carried on by Borrower and its
Subsidiaries on the date hereof, except businesses that are similar, related or
incidental thereto or logical extensions thereof or that are otherwise
contemplated by it and that have been disclosed to Bank in writing prior to the
date hereof.


SECTION 6.10.    AMENDMENTS OF OTHER DOCUMENTS. Amend, modify, waive or
supplement (or permit modification, amendment, waiver or supplement of) any of
the terms or provisions of the indenture and other principal documents entered
in connection with the incurrence of the Indebtedness permitted pursuant to
Section 6.3(j) hereof without the prior written consent of Bank, if the effect
of any such amendment, modification, waiver or supplement is to increase the
principal amount of such Indebtedness, shorten the maturity or the weighted
average life of such Indebtedness, change the terms of such Indebtedness related
to collateral (if any) and subordination (if any), or to increase the interest
rate or other pricing terms of such Indebtedness.


ARTICLE VII
EVENTS OF DEFAULT


SECTION 7.1.    The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement:


(a)    Borrower shall fail to pay (i) when and as required to be paid hereunder
and under any other Loan Document, any amount of principal; (ii) within five (5)
calendar days after the same becomes due, any interest, fees or other amount
payable hereunder or under any other Loan Document.


(b)    Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any Subsidiary under
this Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.


(c)    Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an “Event of Default” in this
section 7.1), and with respect to any such default that by its nature can be
cured, such default shall continue for a period of thirty (30) days from its
occurrence.


(d)    Any default in the payment or performance of one or more obligations, or
any defined event of default under the terms of one or more contracts,
instruments or documents (other than any of the Loan Documents), pursuant to
which Borrower or any Subsidiary, or any combination of any of the foregoing,
has incurred any Indebtedness to any Person, including Bank, whether direct or
contingent, in an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) in excess of Twenty Million Dollars
($20,000,000.00), the effect of which default or defined event of default is to
cause, or to permit the holder or holders of such Indebtedness to cause, such
Indebtedness to become due and payable prior to its stated maturity, or required
to be prepaid or repurchased prior to the stated maturity thereof.



- 24 -



--------------------------------------------------------------------------------



(e)    Borrower or any Subsidiary (other than an Immaterial Subsidiary that is
not a Guarantor) shall become insolvent, or shall suffer or consent to or apply
for the appointment of a receiver, trustee, custodian or liquidator of itself or
any of its property, or shall generally fail to pay its debts as they become
due, or shall make a general assignment for the benefit of creditors; Borrower
or any Subsidiary (other than an Immaterial Subsidiary that is not a Guarantor)
shall file a voluntary petition in bankruptcy, or seeking reorganization, in
order to effect a plan or other arrangement with creditors or any other relief
under the Bankruptcy Code, or under any state or federal law granting relief to
debtors, whether now or hereafter in effect; or Borrower or any Subsidiary
(other than an Immaterial Subsidiary that is not a Guarantor) shall file an
answer admitting the jurisdiction of the court and the material allegations of
any involuntary petition; or Borrower or any Subsidiary (other than an
Immaterial Subsidiary that is not a Guarantor) shall be adjudicated a bankrupt,
or an order for relief shall be entered against Borrower or any Subsidiary
(other than an Immaterial Subsidiary that is not a Guarantor) by any court of
competent jurisdiction under the Bankruptcy Code or any other applicable state
or federal law relating to bankruptcy, reorganization or other relief for
debtors; or any involuntary petition or proceeding pursuant to the Bankruptcy
Code or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors is filed or commenced against
Borrower or any Subsidiary (other than an Immaterial Subsidiary that is not a
Guarantor) and continues undismissed or unstayed for sixty calendar days, or an
order for relief is entered in any such proceeding.


(f)    There is entered against Borrower or any Subsidiary a final judgment or
order for the payment of money in an aggregate amount exceeding Twenty Million
Dollars ($20,000,000.00) (to the extent not covered by independent third party
insurance as to which the insurer does not dispute coverage).


(g)    The dissolution or liquidation of Borrower or any Guarantor if a
corporation, partnership, joint venture or other type of entity; or Borrower or
any such Guarantor, or any of its directors, stockholders or members, shall take
action seeking to effect the dissolution or liquidation of Borrower or such
Guarantor; provided that no Event of Default shall arise solely because of any
dissolution or liquidation of any Guarantor into Borrower or any other
Guarantor.


(h)    An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect.


SECTION 7.2.    REMEDIES. Upon the occurrence and during the continuance of any
Event of Default: (a) all Indebtedness of Borrower under each of the Loan
Documents, any term thereof to the contrary notwithstanding, shall at Bank’s
option and without notice become immediately due and payable without
presentment, demand, protest or notice of dishonor, all of which are hereby
expressly waived by Borrower; (b) the obligation, if any, of Bank to extend any
further credit under any of the Loan Documents shall immediately cease and
terminate; and (c) Bank shall have all rights, powers and remedies available
under each of the Loan Documents, or accorded by law, including without
limitation the right to resort to any or all security for any credit subject
hereto and to exercise any or all of the rights of a beneficiary or secured
party pursuant to applicable law. All rights, powers and remedies of Bank may be
exercised at any time by Bank and from time to time after the occurrence and
during the continuance of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.



- 25 -



--------------------------------------------------------------------------------



ARTICLE VIII
MISCELLANEOUS


SECTION 8.1.    NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.


SECTION 8.2.    NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:


BORROWER:    PLANTRONICS, INC.
345 Encinal St.
Santa Cruz, CA 95060
Attention: Chief Financial Officer


BANK:    WELLS FARGO BANK, NATIONAL ASSOCIATION
50 Ragsdale Drive, Suite 100
Monterey, CA 93940
Attention: Plantronics Relationship Manager


or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery or overnight courier, upon
delivery; (b) if sent by mail, upon the earlier of the date of receipt or three
(3) days after deposit in the U.S. mail, first class and postage prepaid; and
(c) if sent by telecopy or other electronic transmission, upon receipt.


SECTION 8.3.    COSTS AND EXPENSES; INDEMNIFICATION.


(a)    Costs, Expenses and Attorneys’ Fees. Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank’s continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of Bank’s rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, and (c) the
prosecution or defense of any action in any way related to any of the Loan
Documents, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other Person.



- 26 -



--------------------------------------------------------------------------------



(b)    Indemnification. Subject to paragraph (c) of this Section 8.3, Borrower
agrees to indemnify and hold harmless Bank, its officers, directors, employees
and agents (each an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities, costs or expenses whatsoever which an Indemnified
Party may incur or be subject to (or which may be claimed against an Indemnified
Party by any Person) by reason of or in connection with the execution and
delivery of and consummation and performance of the transactions contemplated by
this Agreement, the Line of Credit Note or any other Loan Document; provided,
however, that Borrower shall not be required to indemnify any Indemnified Party
for any claims, damages, losses, liabilities, costs or expenses to the extent,
but only to the extent, any of the foregoing are caused by the willful
misconduct or gross negligence of such Indemnified Party. Nothing in this
Section 8.3 is intended to limit the obligations of Borrower to pay its
obligations under this Agreement or the other Loan Documents. The provisions of
this Section 8.3 shall survive the termination of this Agreement and the payment
in full of the obligations of Borrower hereunder and under the other Loan
Documents.


(c)    Withholding Tax Matters.


(1)    Any and all payments by Borrower to or for the account of Bank hereunder
or under any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding (i)
taxes imposed on Bank’s overall net income, franchise taxes imposed on it in
lieu of net income taxes, and branch profits taxes, in each case imposed by the
jurisdiction under the laws of which Bank is organized, in which its principal
office or applicable lending office is located, or with which it has a present
or former connection (other than any connection arising solely from having
executed, delivered, performed its obligations or received payment under, or
enforced this Agreement), and any political subdivision of any of the foregoing,
(ii) U.S. withholding taxes under any law (and at a rate) in effect at the time
Bank first becomes a party to this Agreement, (iii) Taxes attributable to Bank’s
failure to comply with paragraph (5) below, and (iv) any taxes imposed pursuant
to FATCA (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under any other
Loan Document being hereinafter referred to as “Indemnified Taxes”). If Borrower
shall be required by law to deduct any Indemnified Taxes from or in respect of
any sum payable hereunder or under any Loan Documents, (i) the sum payable shall
be increased as necessary so that after making all required deductions for
Indemnified Taxes (including such deductions for Indemnified Taxes applicable to
additional sums payable under this Section 8.3(c)(1)) Bank receives an amount
equal to the sum it would have received had no such deductions for Indemnified
Taxes been made, and (ii) Borrower shall make any required deductions and pay
the full amount deducted to the relevant taxation or other authority in
accordance with applicable law.


(2)    In addition, Borrower shall pay any stamp or documentary taxes or any
other excise, property, sales or use taxes, charges or similar levies that arise
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or any other Loan Document (hereinafter referred to
as “Other Taxes”).


(3)    Borrower shall indemnify Bank for and hold it harmless against the full
amount of Indemnified Taxes or Other Taxes imposed on or paid by Bank and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within 30 days from the date
Bank makes written demand therefor.


(4)    Within 30 days after the date of any payment of any Indemnified Taxes or
Other Taxes, Borrower shall furnish to Bank the original or a certified copy of
a receipt evidencing such payment to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to Bank.

- 27 -



--------------------------------------------------------------------------------





(5)    On or prior to the date it becomes a party to this Agreement, and from
time to time thereafter as required by law or reasonably requested in writing by
Borrower (but only so long as Bank remains lawfully able to do so), Bank shall
provide Borrower with such documents and forms as prescribed by the Internal
Revenue Service (“IRS”) in order to certify that payments to Bank are exempt
from or entitled to a reduced rate of U.S. federal withholding tax on payments
pursuant to this Agreement or any other Loan Document. Without limiting the
generality of the foregoing, if Bank is not the beneficial owner of payments
made under this Agreement, it will provide (i) an IRS Form W-8IMY on behalf of
itself and (ii) on behalf of each such beneficial owner, the following forms:
(A) in the case of a beneficial owner claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E and (2) a certificate to the effect that such beneficial owner
is not (i) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (ii)
a “10 percent shareholder” of Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code, (B) in the case of a beneficial owner
claiming the benefits of an income tax treaty to which the United States is a
party, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty; (C) in the case of a beneficial owner for whom payments under
this Agreement constitute income that is effectively connected with such a
beneficial owner ‘s conduct of a trade or business in the United States, IRS
Form W-8ECI; and (D) in the case of a beneficial owner that is U.S. person
within the meaning of Section 7701 of the Internal Revenue Code, IRS Form W-9
certifying that such beneficial owner is exempt from U.S. federal backup
withholding tax. Any Bank that is the beneficial owner of payments made under
this Agreement shall provide on behalf of itself the appropriate documents
referred to in clauses (A), (B), (C), or (D) of the preceding sentence.


(6)    If a payment made to Bank under this Agreement would be subject to U.S.
federal withholding tax imposed by FATCA if Bank were to fail to comply with the
applicable reporting requirements of FATCA, Bank shall (but only so long as Bank
remains lawfully able to do so) deliver to Borrower, at the time or times
prescribed by law or reasonably requested in writing by Borrower, such
documentation prescribed by applicable law or reasonably requested in writing by
Borrower as may be necessary for Borrower to comply with its obligations under
FATCA, to determine that Bank has complied with its obligations under FATCA, or
to determine the amount to deduct and withhold from such payment. For purposes
of the preceding sentence, FATCA shall include all amendments made to FATCA
after the date of this Agreement.


(7)    If Bank determines, in its sole discretion, that it has received a refund
of any Indemnified Taxes or Other Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section, Bank shall pay to Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
Borrower under this Section with respect to the taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by Bank, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund), provided that Borrower, upon the request of Bank,
agrees to repay the amount paid over to Borrower (plus any penalties, interest
or other charges imposed by the relevant taxing authority) to Bank in the event
Bank is required to repay such refund to such taxing authority. This clause (7)
shall not be construed to require Bank to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other Person.



- 28 -



--------------------------------------------------------------------------------



SECTION 8.4.    SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank’s rights and benefits under each of the Loan Documents. In connection
therewith, Bank may disclose all documents and information which Bank now has or
may hereafter acquire relating to any credit subject hereto, Borrower or its
business, any guarantor hereunder or the business of such guarantor, or any
collateral required hereunder. Bank (acting solely for this purpose as the agent
of Borrower) shall maintain a register for the recordation of the names and
addresses of Bank and its assignees, and the amounts of principal and interest
owing to any of them hereunder from time to time (the “Register”), in order to
establish that Borrower’s obligations hereunder are in registered form for
purposes of Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Register shall be the only means of transfer hereunder and shall
be conclusive absent manifest error, and Borrower, Bank and its assignees shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Bank hereunder for all purposes of this Agreement. Bank shall
provide Borrower with reasonable notice of any such transfer, and the Register
shall be available for inspection by Borrower and any Bank, at any reasonable
time and from time to time upon reasonable prior notice. Notwithstanding
anything to the contrary herein, any Person to which Bank transfers rights of
participation shall be entitled to no greater payment pursuant to Section 8.3(c)
than Bank transferring such rights would have been entitled to had no such
rights been transferred.


SECTION 8.5.    ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.


SECTION 8.6.    NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other Person shall be a
third party beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any other of the Loan Documents to
which it is not a party.


SECTION 8.7.    TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.


SECTION 8.8.    SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.


SECTION 8.9.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.


SECTION 8.10.    GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of the State of California.



- 29 -



--------------------------------------------------------------------------------



SECTION 8.11.    ARBITRATION.


(a)    Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit. In the event of
a court ordered arbitration, the party requesting arbitration shall be
responsible for timely filing the demand for arbitration and paying the
appropriate filing fee within 30 days of the abatement order or the time
specified by the court. Failure to timely file the demand for arbitration as
ordered by the court will result in that party’s right to demand arbitration
being automatically terminated.


(b)    Governing Rules. Any arbitration proceeding will (i) proceed in a
location in California selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.


(c)    No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.


(d)    Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof

- 30 -



--------------------------------------------------------------------------------



and such ancillary relief as is necessary to make effective any award. The
arbitrator shall also have the power to award recovery of all costs and fees, to
impose sanctions and to take such other action as the arbitrator deems necessary
to the same extent a judge could pursuant to the Federal Rules of Civil
Procedure, the California Rules of Civil Procedure or other applicable law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.


(e)    Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.


(f)    Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.


(g)    Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.


(h)    Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.


(i)    Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.



- 31 -



--------------------------------------------------------------------------------



(j)    Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.


SECTION 8.12.    AMENDMENT AND RESTATEMENT; NO NOVATION. This Agreement
constitutes an amendment and restatement of the Prior Credit Agreement,
effective from and after the Closing Date (provided that if the Closing Date
does not occur, this Agreement shall be of no force or effect). The execution
and delivery of this Agreement shall not constitute a novation of any
indebtedness or other obligations owing to the Bank under the Prior Credit
Agreement based on facts or events occurring or existing prior to the execution
and delivery of this Agreement.


[Continues With Signatures On Next Page]




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.


PLANTRONICS, INC.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION


By:
/s/ Pamela Strayer
 
By:


  /s/ Marci Davis
 
Pamela Strayer


 
 
Marci Davis
 
Senior Vice President & Chief Financial Officer
 
 
 Vice President






- 32 -



--------------------------------------------------------------------------------




EXHIBIT A


FORM OF CONTINUING GUARANTY




TO:    WELLS FARGO BANK, NATIONAL ASSOCIATION


1.    GUARANTY; DEFINITIONS. In consideration of any credit or other financial
accommodation heretofore, now or hereafter extended or made to PLANTRONICS,
INC., a Delaware corporation (“Borrower”), by WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”), and for other valuable consideration, the undersigned,
FREDERICK ELECTRONICS CORPORATION (“Guarantor”), jointly and severally
unconditionally guarantees and promises to pay to Bank, or order, on demand in
lawful money of the United States of America and in immediately available funds,
any and all Indebtedness of Borrower to Bank. The term “Indebtedness” is used
herein in its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities of Borrower heretofore, now or hereafter made,
incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, including under any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement, and whether Borrower may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable. This Guaranty is a guaranty of payment and not collection.
Notwithstanding anything to the contrary herein, in no event shall the
Indebtedness guaranteed hereby include any Excluded Swap Obligation.


“ECP” means an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder.


“Excluded Swap Obligation” means, with respect to Borrower, any Specified Swap
Obligation if, and to the extent that, all or a portion of the guarantee of
Guarantor of, or the grant by Guarantor of a security interest to secure, such
Specified Swap Obligation (or any guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an ECP at the time the guarantee of Guarantor or the grant of such security
interest becomes or would become effective with respect to such Specified Swap
Obligation (such determination being made after giving effect to any applicable
keepwell, support or other agreement for the benefit of Guarantor) or (b) in the
case of a Specified Swap Obligation subject to a clearing requirement pursuant
to Section 2(h) of the Commodity Exchange Act (or any successor provision
thereto), because Guarantor is a “financial entity,” as defined in Section
2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor provision
thereto), at the time the guarantee of Guarantor becomes or would become
effective with respect to such related Specified Swap Obligation. If a Specified
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Specified Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal for the reasons identified in the immediately preceding
sentence of this definition.


“Specified Swap Obligation” means, with respect to Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.



- A-1 -



--------------------------------------------------------------------------------




2.    SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION UNDER OTHER GUARANTIES.
This is a continuing guaranty and all rights, powers and remedies hereunder
shall apply to all past, present and future Indebtedness of Borrower to Bank,
including that arising under successive transactions which shall either continue
the Indebtedness, increase or decrease it, or from time to time create new
Indebtedness after all or any prior Indebtedness has been satisfied, and
notwithstanding the death, incapacity, dissolution, liquidation or bankruptcy of
Borrower or Guarantor or any other event or proceeding affecting Borrower or
Guarantor. This Guaranty shall not apply to any new Indebtedness created after
actual receipt by Bank of written notice of its revocation as to such new
Indebtedness; provided however, that loans or advances made by Bank to Borrower
after revocation under commitments existing prior to receipt by Bank of such
revocation, and extensions, renewals or modifications, of any kind, of
Indebtedness incurred by Borrower or committed by Bank prior to receipt by Bank
of such revocation, shall not be considered new Indebtedness. Any such notice
must be sent to Bank by registered U.S. mail, postage prepaid, addressed to its
office at 50 Ragsdale Drive, Suite 100, Monterey, California 93940, or at such
other address as Bank shall from time to time designate. Any payment by
Guarantor shall not reduce Guarantor’s maximum obligation hereunder unless
written notice to that effect is actually received by Bank at or prior to the
time of such payment. The obligations of Guarantor hereunder shall be in
addition to any obligations of Guarantor under any other guaranties of any
liabilities or obligations of Borrower or any other persons heretofore or
hereafter given to Bank unless said other guaranties are expressly modified or
revoked in writing; and this Guaranty shall not, unless expressly herein
provided, affect or invalidate any such other guaranties.


3.    OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE OF
LIMITATIONS; REINSTATEMENT OF LIABILITY. The obligations hereunder are joint and
several and independent of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against Guarantor whether action is
brought against Borrower or any other person, or whether Borrower or any other
person is joined in any such action or actions. Guarantor acknowledges that this
Guaranty is absolute and unconditional, there are no conditions precedent to the
effectiveness of this Guaranty, and this Guaranty is in full force and effect
and is binding on Guarantor as of the date written below, regardless of whether
Bank obtains collateral or any guaranties from others or takes any other action
contemplated by Guarantor. Guarantor waives the benefit of any statute of
limitations affecting Guarantor’s liability hereunder or the enforcement
thereof, and Guarantor agrees that any payment of any Indebtedness or other act
which shall toll any statute of limitations applicable thereto shall similarly
operate to toll such statute of limitations applicable to Guarantor’s liability
hereunder. The liability of Guarantor hereunder shall be reinstated and revived
and the rights of Bank shall continue if and to the extent for any reason any
amount at any time paid on account of any Indebtedness guaranteed hereby is
rescinded or must otherwise be restored by Bank, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid. The determination as to whether any amount so paid
must be rescinded or restored shall be made by Bank in its sole discretion;
provided however, that if Bank chooses to contest any such matter at the request
of Guarantor, Guarantor agrees to indemnify and hold Bank harmless from and
against all costs and expenses, including reasonable attorneys’ fees, expended
or incurred by Bank in connection therewith, including without limitation, in
any litigation with respect thereto.



- A-2 -



--------------------------------------------------------------------------------




4.    AUTHORIZATIONS TO BANK. Guarantor authorizes Bank either before or after
revocation hereof, without notice to or demand on Guarantor, and without
affecting Guarantor’s liability hereunder, from time to time to: (a) alter,
compromise, renew, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of the Indebtedness or any portion thereof,
including increase or decrease of the rate of interest thereon; (b) take and
hold security for the payment of this Guaranty or the Indebtedness or any
portion thereof, and exchange, enforce, waive, subordinate or release any such
security; (c) apply such security and direct the order or manner of sale
thereof, including without limitation, a non-judicial sale permitted by the
terms of the controlling security agreement, mortgage or deed of trust, as Bank
in its discretion may determine; (d) release or substitute any one or more of
the endorsers or any other guarantors of the Indebtedness, or any portion
thereof, or any other party thereto; and (e) apply payments received by Bank
from Borrower to any Indebtedness of Borrower to Bank, in such order as Bank
shall determine in its sole discretion, whether or not such Indebtedness is
covered by this Guaranty, and Guarantor hereby waives any provision of law
regarding application of payments which specifies otherwise. Bank may without
notice assign this Guaranty in whole or in part. Upon Bank’s request, Guarantor
agrees to provide to Bank copies of Guarantor’s financial statements.


5.    REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Bank
that: (a) this Guaranty is executed at Borrower’s request; (b) Guarantor shall
not, without Bank’s prior written consent, sell, lease, assign, encumber,
hypothecate, transfer or otherwise dispose of all or a substantial or material
part of Guarantor’s assets other than in the ordinary course of Guarantor’s
business or to Borrower or another guarantor of Borrower’s Indebtedness to Bank;
(c) Bank has made no representation to Guarantor as to the creditworthiness of
Borrower; and (d) Guarantor has established adequate means of obtaining from
Borrower on a continuing basis financial and other information pertaining to
Borrower’s financial condition. Guarantor agrees to keep adequately informed
from such means of any facts, events or circumstances which might in any way
affect Guarantor’s risks hereunder, and Guarantor further agrees that Bank shall
have no obligation to disclose to Guarantor any information or material about
Borrower which is acquired by Bank in any manner.


6.    GUARANTOR’S WAIVERS.


(a)    Guarantor waives any right to require Bank to: (i) proceed against
Borrower or any other person; (ii) marshal assets or proceed against or exhaust
any security held from Borrower or any other person; (iii) give notice of the
terms, time and place of any public or private sale or other disposition of
personal property security held from Borrower or any other person; (iv) take any
other action or pursue any other remedy in Bank’s power; or (v) make any
presentment or demand for performance, or give any notice of nonperformance,
protest, notice of protest or notice of dishonor hereunder or in connection with
any obligations or evidences of indebtedness held by Bank as security for or
which constitute in whole or in part the Indebtedness guaranteed hereunder, or
in connection with the creation of new or additional Indebtedness.


(b)    Guarantor waives any defense to its obligations hereunder based upon or
arising by reason of: (i) any disability or other defense of Borrower or any
other person; (ii) the cessation or limitation from any cause whatsoever, other
than payment in full, of the Indebtedness of Borrower or any other person; (iii)
any lack of authority of any officer, director, partner, agent or any other
person acting or purporting to act on behalf of Borrower which is a corporation,
partnership or other type of entity, or any defect in the formation of any such
Borrower; (iv) the application by Borrower of the proceeds of any Indebtedness
for purposes other than the purposes represented by Borrower to, or intended or
understood by, Bank or Guarantor; (v) any act or omission by Bank which directly
or indirectly results in or aids the discharge of Borrower or any portion of the
Indebtedness by operation of law or otherwise, or which in any way impairs or
suspends any rights or remedies of Bank against Borrower; (vi) any impairment of
the value of any interest in any security

- A-3 -



--------------------------------------------------------------------------------




for the Indebtedness or any portion thereof, including without limitation, the
failure to obtain or maintain perfection or recordation of any interest in any
such security, the release of any such security without substitution, and/or the
failure to preserve the value of, or to comply with applicable law in disposing
of, any such security; (vii) any modification of the Indebtedness, in any form
whatsoever, including any modification made after revocation hereof to any
Indebtedness incurred prior to such revocation, and including without limitation
the renewal, extension, acceleration or other change in time for payment of, or
other change in the terms of, the Indebtedness or any portion thereof, including
increase or decrease of the rate of interest thereon; or (viii) any requirement
that Bank give any notice of acceptance of this Guaranty. Until all Indebtedness
shall have been paid in full (other than inchoate indemnity obligations),
Guarantor shall not exercise any right of subrogation, and Guarantor waives any
right to enforce any remedy which Bank now has or may hereafter have against
Borrower or any other person, and waives any benefit of, or any right to
participate in, any security now or hereafter held by Bank. Guarantor further
waives all rights and defenses Guarantor may have arising out of (A) any
election of remedies by Bank, even though that election of remedies, such as a
non-judicial foreclosure with respect to any security for any portion of the
Indebtedness, destroys Guarantor’s rights of subrogation or Guarantor’s rights
to proceed against Borrower for reimbursement, or (B) any loss of rights
Guarantor may suffer by reason of any rights, powers or remedies of Borrower in
connection with any anti-deficiency laws or any other laws limiting, qualifying
or discharging Borrower’s Indebtedness, whether by operation of Sections 726,
580a or 580d of the Code of Civil Procedure as from time to time amended, or
otherwise, including any rights Guarantor may have to a Section 580a fair market
value hearing to determine the size of a deficiency following any foreclosure
sale or other disposition of any real property security for any portion of the
Indebtedness.


7.    BANK’S RIGHTS WITH RESPECT TO GUARANTOR’S PROPERTY IN BANK’S POSSESSION.
In addition to all liens upon and rights of setoff against the monies,
securities or other property of Guarantor given to Bank by law, Bank shall have
a right of setoff against all monies, securities and other property of Guarantor
now or hereafter in the possession of or on deposit with Bank, whether held in a
general or special account or deposit or for safekeeping or otherwise, and every
such right of setoff may be exercised without demand upon or notice to
Guarantor. No right of setoff shall be deemed to have been waived by any act or
conduct on the part of Bank, or by any neglect to exercise such right of setoff,
or by any delay in so doing, and every right of setoff shall continue in full
force and effect until such right of setoff is specifically waived or released
by Bank in writing.


8.    SUBORDINATION. Any Indebtedness of Borrower now or hereafter held by
Guarantor is hereby subordinated in right of payment to the Indebtedness of
Borrower to Bank. Any notes or other instruments now or hereafter evidencing
such Indebtedness of Borrower to Guarantor shall be marked with a legend that
the same are subject to this Guaranty and, if Bank so requests, shall be
delivered to Bank.


9.    REMEDIES; NO WAIVER. All rights, powers and remedies of Bank hereunder are
cumulative. No delay, failure or discontinuance of Bank in exercising any right,
power or remedy hereunder shall affect or operate as a waiver of such right,
power or remedy; nor shall any single or partial exercise of any such right,
power or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power or remedy. Any
waiver, permit, consent or approval of any kind by Bank of any breach of this
Guaranty, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing.



- A-4 -



--------------------------------------------------------------------------------




10.    COSTS, EXPENSES AND ATTORNEYS’ FEES. Guarantor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in connection with the enforcement of any of Bank’s rights,
powers or remedies and/or the collection of any amounts which become due to Bank
under this Guaranty, and the prosecution or defense of any action in any way
related to this Guaranty, whether incurred at the trial or appellate level, in
an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by Bank
or any other person) relating to Guarantor or any other person or entity. All of
the foregoing shall be paid by Guarantor with interest from the date of demand
until paid in full at a rate per annum equal to the greater of ten percent (10%)
or Bank’s Prime Rate in effect from time to time.


11.    SUCCESSORS; ASSIGNMENT. This Guaranty shall be binding upon and inure to
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Guarantor may not
assign or transfer any of its interests or rights hereunder without Bank’s prior
written consent (other than pursuant to a merger of Guarantor with Borrower).
Guarantor acknowledges that Bank has the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in, any
Indebtedness of Borrower to Bank and any obligations with respect thereto,
including this Guaranty. In connection therewith, Bank may disclose all
documents and information which Bank now has or hereafter acquires relating to
Guarantor and/or this Guaranty, whether furnished by Borrower, Guarantor or
otherwise. Guarantor further agrees that Bank may disclose such documents and
information to Borrower.


12.    AMENDMENT. This Guaranty may be amended or modified only in writing
signed by Bank and Guarantor.


13.    APPLICATION OF SINGULAR AND PLURAL. In all cases where there is but a
single Borrower, then all words used herein in the plural shall be deemed to
have been used in the singular where the context and construction so require;
and when this Guaranty is executed by more than one Guarantor, the word
“Guarantor” shall mean all or any one or more of them as the context requires.


14.    UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF PROVISIONS.
Guarantor warrants and agrees that each of the waivers set forth herein is made
with Guarantor’s full knowledge of its significance and consequences, and that
under the circumstances, the waivers are reasonable and not contrary to public
policy or law. If any waiver or other provision of this Guaranty shall be held
to be prohibited by or invalid under applicable public policy or law, such
waiver or other provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such waiver or
other provision or any remaining provisions of this Guaranty.


15.    GOVERNING LAW. This Guaranty shall be governed by and construed in
accordance with the laws of the State of California.



- A-5 -



--------------------------------------------------------------------------------




16.    ARBITRATION.


(a)    Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise, in any way arising out of
or relating to this Guaranty and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination. In the event of a court ordered
arbitration, the party requesting arbitration shall be responsible for timely
filing the demand for arbitration and paying the appropriate filing fee within
30 days of the abatement order or the time specified by the court. Failure to
timely file the demand for arbitration as ordered by the court will result in
that party’s right to demand arbitration being automatically terminated.


(b)    Governing Rules. Any arbitration proceeding will (i) proceed in a
location in California selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.


(c)    No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.


(d)    Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power

- A-6 -



--------------------------------------------------------------------------------




to award recovery of all costs and fees, to impose sanctions and to take such
other action as the arbitrator deems necessary to the same extent a judge could
pursuant to the Federal Rules of Civil Procedure, the California Rules of Civil
Procedure or other applicable law. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction. The institution and
maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.


(e)    Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.


(f)    Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed this Guaranty or any other contract, instrument or
document relating to any Indebtedness, or to include in any arbitration any
dispute as a representative or member of a class, or to act in any arbitration
in the interest of the general public or in a private attorney general capacity.


(g)    Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.


(h)    Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.


(i)    Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the documents between the parties or the subject matter of the
dispute shall control. This arbitration provision shall survive termination,
amendment or expiration of any of the documents or any relationship between the
parties.



- A-7 -



--------------------------------------------------------------------------------




(j)    Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.


[Continues With Signatures On Next Page]

- A-8 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
May 15, 2015.




FREDERICK ELECTRONICS CORPORATION


By:
/s/ Richard R. Pickard
Name:
Richard R. Pickard
Title:
Secretary




- A-9 -

